Johnson, J.
(concurring) — I agree with the result reached by the majority, but write separately to address the applicability of the State Environmental Policy Act (SEPA), chapter 43.21C RCW and the adequacy of a remedy at law for a SEPA violation.
When considering the grant or denial of a request for a preliminary injunction, the trial court is expected to reach the merits of purely legal questions so as to evaluate the propriety of the injunction. Rabon v. City of Seattle, 135 Wn.2d 278, 286, 957 P.2d 621 (1998); Atwood v. Shanks, 91 Wn. App. 404, 410, 958 P.2d 332, review denied, 136 Wn.2d 1029 (1998). In this case, the trial court was faced with the question of whether respondents had asserted a clear legal or equitable right, as required for a temporary injunction to issue. See Rabon, 135 Wn.2d at 284 (citing Tyler Pipe Indus., Inc. v. Department of Revenue, 96 Wn.2d 785, 792, 638 P.2d 1213 (1982)). The trial court answered this question affirmatively by determining SEEA “clearly” applied to the facts of this case. Clerk’s Papers at 2644 (Conclusion of Law 15).
In reaching this determination, the trial court entered extensive conclusions of law, and relied on the same cases cited by the majority. See majority at 214-16 (citing Downtown Traffic Planning Comm. v. Royer, 26 Wn. App. 156, 612 P.2d 430 (1980), overruled on other grounds by *226Dioxin/Organochlorine Ctr. v. Pollution Control Hearings Bd., 131 Wn.2d 345, 360, 932 P.2d 158 (1997); National Helicopter Corp. of Am. v. City of N.Y., 137 F.3d 81 (2d Cir. 1998); National Parks & Conservation Ass’n v. Federal Aviation Admin., 998 F.2d 1523 (10th Cir. 1993); Seattle Community Council Fed’n v. Federal Aviation Admin., 961 F.2d 829 (9th Cir. 1992); British Airways Bd. v. Port Auth., 564 F.2d 1002 (2d Cir. 1977); Strahan v. Linnon, 967 F. Supp. 581 (D. Mass 1997), aff’d, 187 F.3d 623 (1st Cir. 1998)).
The trial court’s conclusions of law demonstrate that it took the first step in the Tyler Pipe analysis discussed by the majority, and reached the correct result. Tyler Pipe, 96 Wn.2d at 792 (first step in analyzing availability of injunctive relief is to determine if the party seeking relief has a clear legal or equitable right) (citing Port of Seattle v. International Longshoremen’s & Warehousemen’s Union, 52 Wn.2d 317, 319, 324 P.2d 1099 (1958)).
The majority does not affirm or reverse this legal conclusion of the trial court because the question of whether the Chinook passenger ferry causes harm to the environment is still in dispute. Majority at 216-17. But, as the majority later points out, this dispute relates to the next step in the preliminary injunction analysis, whether “ ‘the acts complained of are either resulting in or will result in actual and substantial injury ....’” Tyler Pipe, 96 Wn.2d at 792 (quoting Port of Seattle, 52 Wn.2d at 319); majority at 217-18. On remand, as the majority suggests, the trial court should reconsider the issue of actual harm in light of the “actual and substantial injury” prong of Tyler Pipe. Majority at 224-25 & n.11.
The conclusion that respondents have a clear legal right under SEFA, however, is based on the trial court’s unchallenged factual findings that the State deployed the Chinook and the decision to do so had the potential for adverse affects on the environment. As the majority ably demonstrates, decisions regarding transportation deployment, regardless of whether they are “nonstructural,” are subject *227to SEPA review. Majority at 214-15 (citing Downtown Traffic, 26 Wn. App. at 164-65; Development Servs. of Am., Inc. v. City of Seattle, 138 Wn.2d 107, 979 P.2d 387 (1999)). The same types of decisions are subject to review under the National Environmental Policy Act of 1969 (NEPA), 42 U.S.C. § 4321, and the policy of environmental protection underlying SEPA is “far stronger” than that behind NEPA. Majority at 215-16, 215 n.10; Asarco Inc. v. Air Quality Coalition, 92 Wn.2d 685, 709, 601 P.2d 501 (1979) (citing Leschi Improvement Council v. State Highway Comm’n, 84 Wn.2d 271, 279-80, 525 P.2d 774, 804 P.2d 1 (1974)). It seems redundant, therefore, for the trial court to reconsider its wholly correct legal conclusion that the “legal or equitable right” prong of Tyler Pipe is satisfied.
The majority farther states that respondents must demonstrate their lack of a remedy at law in order for an injunction to issue under SEPA. While I agree that prior to issuance of an injunction this determination should be made, this should not prove difficult because the essence of a SEPA claim is harm to the environment. RCW 43.21C.010(2); RCW 43.21C.020; Asarco Inc., 92 Wn.2d at 707; Eastlake Community Council v. Roanoke Assocs., Inc., 82 Wn.2d 475, 490, 513 P.2d 36, 76 A.L.R.3d 360 (1973); see also Sierra Club v. Marsh, 872 F.2d 497, 500-01, 504 (1st Cir. 1989) (harm at stake under NEPA claim is harm to the environment). “Environmental injury, by its nature, can seldom be adequately remedied by money damages and is often permanent or at least of long duration, i.e., irreparable. If such injury is sufficiently likely, therefore, the balance of harms will usually favor the issuance of an injunction to protect the environment.” Amoco Prod. Co. v. Village of Gambell, 480 U.S. 531, 545, 107 S. Ct. 1396, 94 L. Ed. 2d 542 (1987).
The uniqueness of environmental actions in this regard is frequently recognized by federal courts in their analysis of injunctive relief under NEPA. See Forest Conservation Council v. United States Forest Serv., 66 F.3d 1489, 1496 (9th Cir. 1995); City of S. Pasadena v. Slater, 56 F. Supp. 2d *2281106, 1142-43 (C.D. Cal. 1999); Hells Canyon Preservation Council v. Jacoby, 9 F. Supp. 2d 1216, 1245 (D. Or. 1998). For example, in Forest Conservation Council, the Ninth Circuit explained that while a violation of NEPA does not per se mandate the issuance of an injunction, equitable relief is the appropriate remedy absent “unusual circumstances.” Forest Conservation Council, 66 F.3d at 1496 (citing Amoco Prod. Co., 480 U.S. at 541, 544-45; Thomas v. Peterson, 753 F.2d 754, 764 (9th Cir. 1985); Alpine Lakes Protection Soc’y v. Schlapfer, 518 F.2d 1089, 1090 (9th Cir. 1975)).
This analysis is even more compelling in the context of SEPA, because our Legislature has recognized that “each person has a fundamental and inalienable right to a healthful environment . . . .” RCW 43.21C.020(3). As one commentator has noted:
A damages remedy under SEPA is by no means preordained. The critical features of SEPA strive for protection and enhancement, goals realizable through injunctive orders. SEPA treats environmental assets as something unique not simple items of trade covered comfortably by exchanges of dollars through the liability system. The emphasis is upon stemming the losses not calculating payoffs.
William H. Rodgers, Jr., The Washington Environmental Policy Act, 60 Wash. L. Rev. 33, 65 (1984-85) (emphasis added). The language of SEPA displays a clear intent to protect public as well as private interests. RCW 43.21C-.010(1); RCW 43.21C.020(3); see also Rodgers, 60 Wash. L. Rev. at 65 (discussing anomaly of “private damages remedy for the loss of what are often very public assets . . . .”). It is difficult to conceive of a legal remedy that could be “adequate” when a violation of SEPA harms public assets. State v. Ralph Williams’ N.W. Chrysler Plymouth, Inc., 87 Wn.2d 298, 311, 553 P.2d 423 (1976) (remedy at law must be adequate to defeat issuance of injunction).
In sum, I agree with the majority’s remand of this case for consideration of the Tyler Pipe factors the trial court *229failed to expressly examine.12 I also agree that the traditional equitable analysis calls for examination of whether an adequate remedy at law exists, although presumably such a remedy will almost never be “adequate” under SEPA.
Bridge, J., concurs with Johnson, J.
Reconsideration denied May 23, 2000.

The trial court’s examination of whether SEPA applies, however, may require little more than a recitation of the majority opinion’s analysis.